 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                            EASTERN DISTRICT OF CALIFORNIA
10
11 TAUNJA NAUMAN,                 )                    Case No. 2:18-cv-02477-JAM-CKD
                                  )
12              Plaintiff,        )                    ORDER GRANTING
                                  )                    STIPULATION TO DISMISS
13          vs.                   )                    ENTIRE ACTION WITH
                                  )                    PREJUDICE
14   THE PRUDENTIAL INSURANCE     )
     COMPANY OF AMERICA, AND DOES )
15   1 to 100,                    )
                                  )
16              Defendants.       )
                                  )
17
18              Based upon the stipulation of the parties and for good cause shown,
19              IT IS HEREBY ORDERED that this action, Case No. 2:18-cv-02477 JAM
20 CKD, is dismissed in its entirety as to all defendants, with prejudice.
21              IT IS HEREBY FURTHER ORDERED that each party shall bear her or its own
22 attorneys’ fees and costs in this matter.
23              IT IS SO ORDERED.
24
25 Dated: July 23, 2019                                /s/ John A. Mendez____________
                                                       HON. JOHN A. MENDEZ
26
                                                       United States District Court Judge
27
28
                                                   1                 Case No. 2:18-cv-02477-JAM-CKD
                                                                ORDER GRANTING STIPULATION TO
     170679.1
                                                           DISMISS ENTIRE ACTION WITH PREJUDICE
